THE ATTORNEY GENERAL HAS RECEIVED YOUR LETTER DATED APRIL 13, 1992, REQUESTING AN OPINION. MS. LOVING HAS REQUESTED THAT I RESPOND. IN YOUR LETTER YOU ASK FOR AN OPINION ADDRESSING THE FOLLOWING QUESTION:
  IS IT APPROPRIATE FOR THE OFFICE OF THE CHIEF MEDICAL EXAMINER TO PLACE WITHIN THE AGENCY'S REVOLVING FUND 200 THE $5.00 FEE WHICH IS RECEIVED BY THIS AGENCY PER MICROSCOPIC SLIDE, OR DOES THIS FEE NEED TO BE PLACED IN THE GENERAL REVENUE FUND?
TO MAKE THIS DETERMINATION, WE MUST REVIEW 63 Ohio St. 954 (1991), WHICH PROVIDES, IN PERTINENT PART:
    "A. FUNDS FOR THE OPERATION OF THIS ACT, SECTION 931, ET SEQ. OF THIS TITLE, SHALL BE APPROPRIATED BY THE LEGISLATURE OF THE STATE OF OKLAHOMA. THE BOARD OF MEDICOLEGAL INVESTIGATIONS IS AUTHORIZED TO ACCEPT GRANTS, GIFTS, FEES OR FUNDS FROM PERSONS, ASSOCIATIONS, CORPORATIONS, OR FOUNDATIONS FOR ANY PURPOSE AUTHORIZED BY THE BOARD.
    B. ALL FEES RECEIVED BY THE BOARD OF MEDICOLEGAL INVESTIGATIONS, EXCEPT THOSE RECEIVED FROM A CONTRACT WITH ANY FEDERAL AGENCY OR AS PROVIDED IN SECTION 1313.2 OF TITLE 20 OF THE OKLAHOMA STATUTES, SHALL BE REMITTED TO THE STATE TREASURER TO BE CREDITED TO THE GENERAL REVENUE FUND IN THE STATE TREASURY.
    C. THERE IS HEREBY CREATED IN THE STATE TREASURY A REVOLVING FUND FOR THE OFFICE OF THE CHIEF MEDICAL EXAMINER TO BE DESIGNATED THE "OFFICE OF THE CHIEF MEDICAL EXAMINER TOXICOLOGY LABORATORY REVOLVING FUND". THE FUND SHALL BE A C ONTINUING FUND, NOT SUBJECT TO FISCAL YEAR LIMITATIONS, AND SHALL CONSIST OF ALL MONIES RECEIVED FROM LABORATORY ANALYSIS FEES PURSUANT TO THE PROVISIONS OF SECTION 20 Ohio St. 1313.2 OF TITLE 20 OF THE OKLAHOMA STATUTES. . . ."
THE MEANING OF 63 Ohio St. 954 IS CLEAR AND UNAMBIGUOUS. THEREFORE, THERE IS NO NEED FOR STATUTORY CONSTRUCTION OR FURTHER INQUIRY INTO THE LEGISLATIVE INTENT. THE EVIDENT MEANING OF 63 Ohio St. 954 (1991) MUST BE ACCEPTED. MINDEMANN V. INDEPENDENT SCHOOL DISTRICT NO. 6 OF CADDO COUNTY, 771 P.2D 996, 1001 (OKLA.1989).
THE EVIDENT MEANING OF THIS STATUTE IS THAT ALL FEES RECEIVED BY THE BOARD OF MEDICOLEGAL INVESTIGATIONS MUST BE PAID INTO THE GENERAL REVENUE FUND, WITH THE EXCEPTION OF FEES FROM CONTRACTS WITH FEDERAL AGENCIES OR FEES RECEIVED PURSUANT TO 20 Ohio St. 1313.2 (1991). THE FEES COLLECTED FROM INDIVIDUALS FOR MICROSCOPIC SLIDES DO NOT FIT WITHIN EITHER OF THESE EXCEPTIONS. IT IS, THEREFORE, MY OPINION THAT THESE FEES MUST BE REMITTED TO THE STATE TREASURER TO BE CREDITED TO THE GENERAL REVENUE FUND.
(JENNIFER B. MILLER)